        Case 1:19-cr-00373-PGG Document 232 Filed 01/31/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                       v.
                                                       No. 19 Cr. 373 (PGG)
 MICHAEL AVENATTI,

                              Defendant.


             NOTICE OF MOTION TO QUASH SUBPOENA TO TESTIFY

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law, non-party

Jamal James will move this Court before the Honorable Paul G. Gardephe at the United States

Courthouse, 500 Pearl Street, Courtroom 705, New York, New York 10007, for an Order

quashing Rule 17(c) subpoena served by Defendant Michael Avenatti on Jamal James.

Dated: January 31, 2020                    Respectfully submitted,

                                           /s/ Glen A. Kopp
                                           Glen A. Kopp
                                           Ilana Cohen
                                           MAYER BROWN LLP
                                           1221 Avenue of the Americas
                                           New York, NY 10020
                                           (t) +1 212 506 2500
                                           (f) +1 212 849 5578
                                           Attorneys for Jamal James
        Case 1:19-cr-00373-PGG Document 232 Filed 01/31/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, I caused a true and correct copy of the

foregoing Motion to Quash to be served by electronic means on all counsel of record in the

above-captioned action.



                                             /s/ Glen A. Kopp
                                             Glen A. Kopp
